10-3832-cv
     Gutierrez v. GC Servs. L.P.

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of June, two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                RALPH K. WINTER,
 9                BARRINGTON D. PARKER,
10                              Circuit Judges.
11
12       - - - - - - - - - - - - - - - - - - - -X
13       ANGELES GUITIERREZ, on behalf of
14       herself and all others similarly
15       situated,
16                 Plaintiff-Appellant,
17
18                    -v.-                                               10-3832-cv
19
20       GC SERVICES LIMITED PARTNERSHIP,
21                Defendant-Appellee.
22       - - - - - - - - - - - - - - - - - - - -X
23
24       FOR APPELLANT:            Adam J. Fishbein, Adam J. Fishbein, P.C.,
25                                 Cedarhurst, New York.
26
27       FOR APPELLEES:            David M. Schultz (Todd P. Stelter, on the
28                                 brief), Hinshaw & Culbertson, Chicago,
29                                 Illinois.
30
 1        Appeal from a judgment of the United States District
 2   Court for the Eastern District of New York (Weinstein, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 5   AND DECREED that the judgment of the district court be
 6   AFFIRMED.
 7
 8        Plaintiff-Appellant Angeles Gutierrez (“Gutierrez”)
 9   appeals from the judgement of the United States District
10   Court for the Eastern District of New York (Weinstein, J.)
11   dated August 27, 2010, dismissing Gutierrez’s complaint
12   pursuant to Fed. R. Civ. P. 12(b)(6). We assume the
13   parties’ familiarity with the underlying facts, the
14   procedural history, and the issues presented for review.
15
16        “We review de novo the grant of a motion to dismiss for
17   failure to state a claim upon which relief can be granted
18   under [Fed. R. Civ. P.] 12(b)(6).” Harris v. Mills, 572
19   F.3d 66, 71 (2d Cir. 2009). We consider the legal
20   sufficiency of the complaint, taking its factual allegations
21   to be true and drawing all reasonable inferences in the
22   plaintiff’s favor. See id.
23
24        Having conducted a de novo review of the record in
25   light of these principles, we affirm the judgment below for
26   substantially the same reasons stated by the District Court
27   in its decision, which is as well-reasoned as it is brief.
28
29        We have considered all of Gutierrez’s remaining
30   arguments and find them to be without merit. For the
31   foregoing reasons, the judgment of the district court is
32   hereby AFFIRMED.
33
34
35                              FOR THE COURT:
36                              CATHERINE O’HAGAN WOLFE, CLERK
37




                                  2